55 F.3d 685
312 U.S.App.D.C. 120
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.UNITED STATES of America, Appellee,v.Winston D. WEAVER, Appellant.
Nos. 92-3184, 92-3185.
United States Court of Appeals, District of Columbia Circuit.
April 24, 1995.Rehearing Denied June 7, 1995.

Before:  EDWARDS, Chief Judge, WALD and GINSBURG, Circuit Judges.
JUDGMENT
PER CURIAM.


1
This cause came to be heard on appeal from judgments of conviction in the District Court.  The cause was briefed and argued by counsel.  The issues have been accorded full consideration by the Court and occasion no need for a published opinion.  See D.C. Cir.  Rule 36(b).  It is


2
ORDERED and ADJUDGED, by the Court, that in Nos. 92-3184 and 92-3185, the judgments of the District Court are affirmed.  The appellant failed to show that the police decision to delay his arrest until he sold crack cocaine, subjecting him to more severe penalties, amounted to outrageous misconduct or overcame his will.  Cf. United States v. Lenfesty, 923 F.2d 1293, 1300 (8th Cir. 1991).  The District Court did not impermissibly curtail appellant's cross-examination of the government's witnesses by limiting duplicative questioning.  The prosecutor's cross-examination of defense witness Jeffrey Monroe on his prior convictions of crimes involving dishonesty and false statement was permissible for impeachment purposes under Federal Rule of Evidence 609(a).  Even if parts of that cross-examination exceeded its permissible scope, any error was harmless because the witness, whose role in the trial was minor, had been thoroughly impeached on other grounds.  For these reasons, the convictions are affirmed.


3
The Clerk is directed to withhold issuance of any mandate herein until seven days after disposition of any timely petition for rehearing.  See D.C. Cir.  Rule 41(a).